Citation Nr: 1749597	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  12-07 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back condition. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a stomach condition. 

3.  Entitlement to service connection for a low back condition. 

4.  Entitlement to service connection for a stomach condition. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Giaquinto, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1988 to September 1991, to include service in Southwest Asia from January 1991 to May 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

As discussed below, the Board is reopening the Veteran's service-connection claims herein.  The reopened claims for entitlement to service connection for a low back condition and entitlement to service connection for a stomach condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 2008 rating decision, the RO denied the Veteran's service-connection claim for a low back condition.  The Veteran initiated, but did not perfect a timely appeal for this issue.

2.  Additional evidence received since the RO's January 2008 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for a low back condition, and raises a reasonable possibility of substantiating the claim. 

3.  In a January 2008 rating decision, the RO denied the Veteran's service-connection claim for a stomach condition.  The Veteran initiated, but did not perfect a timely appeal as to this issue.  

4.  Additional evidence received since the RO's January 2008 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for a stomach condition, and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The RO's January 2008 decision denying entitlement to service connection for a low back condition is final.  38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the Veteran's service-connection claim for a low back condition.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 2014); 38 C.F.R. §§ 3.303, 3.156 (2017).

3.  The RO's January 2008 decision denying service connection for a stomach condition is final.  38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2017).

4.  New and material evidence has been received to reopen the Veteran's service-connection claim for a stomach condition.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 2014); 38 C.F.R. §§ 3.303, 3.156 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

If a claim of entitlement to service connection has previously been denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The evidence VA is required to review for newness and materiality is that which has been submitted by the claimant since the last final disallowance of the claim on any basis.  See Evans v. Brown, 9 Vet. App 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist. Shade, 24 Vet. App. at 118.

In a January 2008 rating decision the RO denied service connection for a low back condition and stomach pain.  The Veteran initiated an appeal as to both issues, and in January 2009 the RO issued a statement of the case, once again denying the claims.  The Veteran did not submit a formal appeal within 60 days of the issuance of the statement of the case, and that decision became final.  The Board notes that in December 2009, the Veteran submitted a VA Form 9 in an attempt to perfect an appeal as to these two issues.  However, the RO responded to the Veteran with a letter informing him that the previous decision had become final, and that if the Veteran wished to reopen the claims he would need to submit new and material evidence. 

In February 2011, the Veteran filed an application to reopen the claims of entitlement to service connection for a low back condition and a stomach condition.  As the claims were previously made final, the Veteran must present new and material evidence in order for the Board to adjudicate them on the merits.  

Regarding the low back condition, in a March 2013 statement, the Veteran's chiropractor indicated that based on the Veteran's reported history on presentation, "it seems apparent that he [is] suffering from a long time injury that happened to him when he was in Desert Storm."  

Regarding stomach pain, the Veteran has submitted several VA and private medical records showing complaints of stomach pain and treatment for gastroenteritis, a diagnosis that was not indicated by the previous final rating decision.  This medical information also includes a March 2013 letter from the Veteran's private physician who notes that the Veteran's current diagnosis is the same as the diagnosis during active duty service.  

The aforementioned evidence is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and raises a reasonable possibility of substantiating the claims.  Without yet addressing the probative value of these opinions, the Board acknowledges that this evidence satisfies the low threshold of new and material evidence required to reopen the claims.  To this extent only, the appeals are granted.




ORDER

The claim of entitlement to service connection for a low back disability is reopened. 

The claim of entitlement to service connection for a stomach disability is reopened. 


REMAND

VA is obligated to provide an examination when: the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Veteran. App. 79 (2006). 

Regarding the issue of low back problems, the record documents the Veteran's reports-both in lay statements and in medical records-of symptoms of arthralgia of the low back.  The Veteran has stated that these symptoms are related to a motor vehicle accident he was involved in while on base in October 1990.  The Veteran underwent a VA examination in 2008 and was shown to have thoracic spine vertebral wedging.  A negative nexus opinion was provided based on lack of documented treatment for a back condition in service.  He has submitted a March 18, 2013 statement from his chiropractor indicating that, based on the Veteran's own report, he has a back condition related to an injury sustained during service.  The chiropractor offered no additional clinical rationale to support this opinion.  The Board believes an examination should be scheduled, and an opinion obtained assessing the current nature of the Veteran's spine disability and its relationship, if any, to his claimed in-service injury.  

Regarding the issue of a stomach condition, the Veteran has reported that he experienced symptoms of nausea, vomiting, and weight loss upon his return from service in the Persian Gulf.  Records indicate that he has been treated for ongoing stomach issues, most recently diagnosed as gastroenteritis.  Service treatment records show that the Veteran was treated at several points from May to December 1989 for stomach cramps, diarrhea, and pain to palpation of the stomach.  The Veteran has also stated that he was exposed to environmental hazards while in the Persian Gulf, such as sand, oil fumes, and pesticides, that caused him to have difficulty eating.  In a March 2013 letter from his private physician, Dr. R.A. stated that the Veteran has been treated for chronic gastroenteritis and that the diagnosis is the same as what was diagnosed during service.  The letter did not provide an opinion as to whether the two diagnoses were related, nor a rationale explaining the medical reasons for such a conclusion.  Therefore, a VA examination should be scheduled, and an opinion as to the relationship, if any, between the Veteran's stomach disability and service should be obtained.

Finally, the Veteran has at times requested that in-service hospitalization records be obtained from the Army Hospital in Fort Riley, Kansas.  It is unclear whether these have been obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of records pertaining to any relevant treatment the Veteran has received at VA facilities since November 2015, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.

2.  Ask the Veteran to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to the issue on appeal, to specifically include in-service records from the Army Hospital in Fort Riley, Kansas.  Assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.  

3.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for 

a) A VA spine examination.  The entire claims file, to include a complete copy of the REMAND must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

At the examination, the physician should take a history from the Veteran as to the progression of his back disability symptomatology.   The physician should clearly identify all current disabilities of the back.  Then, with respect to each disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in, or is otherwise related to the Veteran's period of active service, to specifically include injury to his back in an October 1990 motor vehicle accident.  For the purposes of this opinion only, the examiner should assume as true that the Veteran experienced back pain following this accident.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed report.

b) A VA gastroenterology examination.  The entire claims file, to include a complete copy of the REMAND must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

At the examination, the physician should take a history from the Veteran as to the progression of his stomach disability symptomatology.   The physician should clearly identify all current disabilities of the digestive system.  Then, with respect to each such diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in, or is otherwise related to his period of service, to include in-service exposure to environmental hazards in the Persian Gulf.  In doing so, the physician should address the documented occurrences of stomach issues during service, the Veteran's claims regarding environmental hazards, and the March 2013 letter from the Veteran's private physician, Dr. R.A., describing the current diagnosis. 

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed report.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


